DETAILED ACTION
This Office action is in response to the applicant's filing of 09/06/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Preliminary amendments, filed on 09/06/2019, amended claims 3-11. Claims 1-12 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/06/2019 has/have been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims 1 and 12 recite “processing the received information data differently by the plurality of anomaly detection modules to generate a plurality of scores, which are aggregated to provide an aggregated score to enable real-time determination of whether the digital transaction is a fraudulent digital transaction”. The claims are indefinite because it is not clear what the scope of “differently” is when applied to the claimed feature of generating scores. The Examiner, using BRI, interprets such an element as the scores being dynamically weighted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Independent claim 1 recites the limitations “a transceiver module arranged to receive information data of a digital transaction; a model generator module arranged to dynamically generate a predictive model for fraud detection based collectively on historical information data relating to identified fraudulent transactions and the received information data; and a fraud detection module having a plurality of anomaly detection modules arranged to respectively process the received information data differently to generate a plurality of scores,” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “(transceiver/model generator/fraud detection/anomaly detection) module, arranged for” coupled with functional language “receive information data of a digital transaction; generate a predictive model for fraud detection; and process the received information data differently to generate a plurality of scores” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 8 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The Examiner interprets the elements “transceiver/model generator/fraud detection/anomaly detection” module to be part of the programming software of the apparatus 100. See page 5 Lines 24-35 of the Applicant's originally filed specification; “Particularly, the apparatus 100 {e.g. a computing device such as a server) is configured to use a semantic-based approach for the fraud detection. Broadly, the apparatus 100 comprises a transceiver module {not shown) arranged to receive information data of a digital transaction, a model generator module 102 (i.e. also known as a fraud model builder) arranged to dynamically generate a predictive model for fraud detection based collectively on historical information data relating to identified fraudulent transactions and the received information data, and a fraud detection module 104 {i.e. also known as a semantic fraud wall engine) having a plurality of anomaly detection modules 1042, 1044, 1046 arranged to respectively process the received information data differently to generate a plurality of scores, which are aggregated to provide an aggregated score to enable real-time determination of whether the digital transaction is a fraudulent digital transaction.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-12 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1 and 12 recite a system and method for real-time detection of fraudulent digital transactions based on scores. Under Step 2A, Prong I, claims 1 and 12 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Real-time detection of fraudulent digital transactions based on scores is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving information data of a digital transaction by the transceiver module; dynamically generating a predictive model for fraud detection by the model generator module based collectively on historical information data relating to identified fraudulent transactions and the received information data; and respectively processing the received information data differently by the plurality of anomaly detection modules to generate a plurality of scores, which are aggregated to provide an aggregated score to enable real-time determination of whether the digital transaction is a fraudulent digital transaction. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1 and 12 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1 and 12 have recited the following additional elements: Module, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 1, 9, and 17 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. modules, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1 and 12 recite -  dynamically generating a predictive model for fraud detection. However, such additional limitations do not integrate the claims into a practical application because the additional limitations do not result in the claims amounting to significantly more than the judicial exception. Utilizing well-known, routine, and conventional in order to perform the abstract idea (i.e. fraud detection) do not result in the claims amounting to significantly more than the judicial exception. “Predictive modelling uses statistics to predict outcomes. Most often the event one wants to predict is in the future, but predictive modelling can be applied to any type of unknown event, regardless of when it occurred.” Has been known in the art since the 1990s (See: Geisser, Seymour (1993). Predictive Inference: An Introduction. Chapman & Hall. p. [page needed]. ISBN 978-0-412-03471-8.) As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, page 5 Lines 24-35, for implementing the modules, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-11 further recite the system of claims 1. Dependent claims 2-11 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1 and 12. For example, claims 2-11 describe the limitations for real-time detection of fraudulent digital transactions based on scores – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-11 there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2008/0140576 to Lewis.

Claims 1 and 12 are apparatus and method claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Lewis teaches:
An apparatus for real-time detection of fraudulent digital transactions, comprising (Lewis: ¶ [0042]): 
a transceiver module arranged to receive information data of a digital transaction (i.e. merchant receives credit information of a credit transaction occurring over the internet) (Lewis: ¶ [0044] “FIG. 3 shows a simple block diagram for providing an integrated verification of a credit card transaction over the Internet. The IVS 106 includes a controller 212 that receives the credit information from the merchant and then sends that information on to a variety of parameters 202-208.”);
a model generator module arranged to dynamically generate a predictive model for fraud detection based collectively on historical information data relating to identified fraudulent transactions and the received information data (i.e. utilizing a modelling process to predict fraudulent transactions based on historical transaction data) (Lewis: ¶ [0024] “In one embodiment, data validation, highly predictive artificial intelligence pattern matching, network data aggregation and negative file checks are used to examine numerous factors to calculate fraud risk. The fraud screening system performs analysis that utilizes data elements submitted with the order, and includes data integrity checks and correlation analyses based on the characteristics of the transaction. Other analysis includes a comparative comparison of the current transaction against past known fraudulent transactions, and a search of a transaction history database to identify abnormal velocity patterns, name and address changes, and known defrauders.” Furthermore, as cited in ¶¶ [0052] [0053] “In one embodiment, the system uses data validation, highly predictive artificial intelligence pattern matching, network data aggregation and negative file checks to examine numerous factors to calculate fraud risk…According to one feature, the system uses scoring algorithms that are regularly refined through the use of a closed-loop risk modeling process that enables the service provided by the system to be fine-tuned to adapt to new or changing fraud patterns.”); and
a fraud detection module having a plurality of anomaly detection modules arranged to respectively process the received information data differently to generate a plurality of scores, which are aggregated to provide an aggregated score to enable real-time determination of whether the digital transaction is a fraudulent digital transaction (Lewis: ¶ [0070] “If the transaction information 502 passes transaction present tests 510, then in comparison operation 520, transaction information 502 is compared to history information 508 to result in creating and storing one or more discrete score values 530. Each of the discrete score values 530 represent a relative risk evaluation carried out individually by transaction present tests 510 and comparison operation 520.” Furthermore, as cited in ¶ [0073] “The resulting model score value from Statistical Model 540 and Heuristic Model Risk Estimate from Heuristic Model 550 are blended using Score Blending Process 552 to produce an overall final risk estimate. Thus, Score Blending Process 552 provides a way to combine the Heuristic Model score with the model score value created as output by statistical model 540.”),
wherein a first anomaly detection module is configured to process the received information data using the predictive model to generate a first score (i.e. scoring system processes the credit information using the modelling process to determine a risk score) (Lewis: ¶ [0069] “The transaction information 502 is first subjected transaction present tests 510. The transaction present tests 510 comprise a plurality of computer-implemented filters, tests, computations and other operations that determine whether transaction information 502 genuinely represents a good transaction. For example, transaction present tests 510 determine whether transaction information 502 is expressed in proper form, etc., to arrive at a value representing the relative risk that the customer is attempting to pass a fraudulent order through the system.” Furthermore, as cited in ¶ [0062] “As discussed further herein, fraud screening and risk scoring system 507 may use one or more computer-implemented tests and mathematical algorithms to evaluate fraud risk associated with a transaction. The performance of the screening and scoring system may be refined in terms of predictability and accuracy by carrying out data modeling and feedback based on risk score values generated by the system in comparison to information in transaction result database 509B.”).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 1. Claim 12 recites “A method performed by an apparatus for real-time detection of fraudulent digital transactions, the apparatus includes a transceiver module, a model generator module, and a fraud detection module having a plurality of anomaly detection modules, the method comprises:” the steps performed by apparatus claim 1. Claim 12 does not teach or define any new limitations beyond claim 1. Therefore it is rejected under the same rationale.

With respect to Claim 2:
Lewis teaches:
The apparatus of claim 1, wherein the fraud detection module further includes an aggregation module configured to aggregate the plurality of scores to provide the aggregated score (i.e. scores are aggregated from the heuristic and statistical models and blended into a final score) (Lewis: ¶ [0084] “As a result of blending the heuristic model and statistical model scores, a final score value and one or more return code values are created and stored, as indicated by block 560. In one embodiment, the final score value is in the range of 0-100, where "0" represents a transaction that is extremely unlikely to involve fraud and "100" involves a transaction that is highly likely to represent fraud.”).

With respect to Claim 3:
Lewis teaches:
The apparatus of claim 1, claims, wherein the transceiver module includes being configured to transmit the aggregated score to a payment server from which the digital transaction originates (i.e. score is returned to the merchant in order to conduct the transaction) (Lewis: ¶ [0060] “In one embodiment, one of the services provided by merchant service provider 502 is risk management services 506. As part of risk management services 506, merchant service provider offers a fraud screening and risk scoring system 507. The fraud screening and risk scoring system 507 interacts with a transaction history database 508 that contains records of a large plurality of past, completed electronic commerce transactions. In this configuration, fraud screening and risk scoring system 507 can receive the request for service 503, consult transaction history database 508, perform various fraud screening checks, and create and store a risk score for the transaction. When fraud screening is complete, the risk score for the transaction is returned to the merchant in response 505.”).

With respect to Claim 4:
Lewis teaches:
The apparatus of claim 1, claims, wherein the plurality of scores are arranged to be normalised, prior to being aggregated (i.e. data goes through normalization phase before being aggregated or blended) (Lewis: ¶ [0179] “FIG. 9 is a block diagram of a statistical modeling process. In one embodiment, statistical modeling consists of a data selection and sampling phase 902, data normalization phase 904, data partitioning phase 906, model training phase 910, model verification phase 912, and model performance testing phase 918. Many of these phases can participate contribute feedback to earlier phases, as indicated by paths in FIG. 9.”).

With respect to Claim 5:
Lewis teaches:
The apparatus of claim 1, claims, wherein the model generator module includes being configured to use machine learning to dynamically generate the predictive model (.e. predictive artificial intelligence pattern matching is utilized in order to generate the modelling process) (Lewis: ¶¶ [0052] [0053] “According to an embodiment, an Internet fraud screening system is provided that examines e-commerce transactions and measures the level of risk associated with each transaction, returning a related risk score back to the merchant in real time. In one embodiment, the system uses data validation, highly predictive artificial intelligence pattern matching, network data aggregation and negative file checks to examine numerous factors to calculate fraud risk…According to one feature, the system uses scoring algorithms that are regularly refined through the use of a closed-loop risk modeling process that enables the service provided by the system to be fine-tuned to adapt to new or changing fraud patterns.”).

With respect to Claim 7:
Lewis teaches:
The apparatus of claim 1, claims, wherein the fraud detection module is further configured to provide an anomaly score, further comprising: a recommender module arranged to receive the anomaly score and compare the anomaly score with a threshold value to generate a signal (i.e. score is generated and compared against risk threshold, the result is sent to merchant) (Lewis: ¶ [0054] “A risk score is generated and compared to the merchant's specified risk threshold. The result is returned to the merchant for order disposition.”),
wherein based on the generated signal, the recommender module is configured to trigger at least one rule from a fraud rules database, and a weightage value associated with the triggered rule is provided to at least the first anomaly detection module to enable the first anomaly detection module to use the weightage value to process information data of a new digital transaction received (i.e. according to rule or matching and weighted/scored values, new/updated risk is determined for new transactions) (Lewis: ¶ [0063] “For example, assume that fraud screening and risk scoring system 507 receives transaction information and assigns a risk score value that indicates a relatively low risk associated with completing the transaction. However, the transaction is in fact fraudulent and results in a charge-back request from the cardholder's card-issuing bank to the merchant 501. The charge-back request is processed by the credit card data source and a record of it is made in transaction result database 509B. In this scenario, credit card data source 509 can improve the performance of fraud screening and risk scoring system 507 by periodically receiving transaction information and risk score values over path 506A, and reviewing matching information in transaction result database 509B. Based on characteristics of the matching information, credit card data source 509 can carry out data modeling and feedback 509A and provide revised weight values, discrete score values, or even new statistical algorithms over path 509C to fraud screening and risk scoring system 507. The fraud screening and risk scoring system 507 may then use the new information to carry out subsequent screening evaluations with improved accuracy.”).

With respect to Claim 8:
Lewis teaches:
The apparatus of claim 7, wherein the at least one rule includes a plurality of rules, and respective weightage values are associated with respective rules, and wherein the weightage values are combined and normalized into a single weightage value which is provided to the first anomaly detection module (i.e. weighted values and scores are combined via the blending process, wherein the values and scores are blended into a single final score) (Lewis: ¶ [0071] “The discrete score values 530 are then applied to a statistical model 540, resulting in creating and storing one or more weight values and model score values. Statistical model 540 comprises one or more weighted computations or other computer-implemented mathematical operations that apply statistical formulae and weight values to the discrete scores. The purpose of statistical model 540 is to apply statistical analysis, based on the history information 508 and other records of what transactions have been found in practice to be actually fraudulent, to the discrete score values 530.” Furthermore, as cited in ¶ [0073] “The resulting model score value from Statistical Model 540 and Heuristic Model Risk Estimate from Heuristic Model 550 are blended using Score Blending Process 552 to produce an overall final risk estimate. Thus, Score Blending Process 552 provides a way to combine the Heuristic Model score with the model score value created as output by statistical model 540.”).

With respect to Claim 9:
Lewis teaches:
The apparatus of claim 1, claims, wherein a second anomaly detection module is configured to process the received information data using semantic anomaly detection or velocity detection with temporal analysis to generate a second score (i.e. using data integrity checks and correlation analyses and velocity patterns to generate another score) (Lewis: ¶ [0054] “Upon receipt, the fraud screening system performs four levels of analysis. The first two levels utilize the data elements submitted with the order and include data integrity checks and correlation analyses based on the characteristics of the transaction. The second two levels include a comparative analysis of the current transaction profile against profiles of known fraudulent transactions and a referenced search of the transaction history database to identify abnormal velocity patterns, name and address changes, and known defrauders.” Furthermore, as cited in ¶¶ [0074]-[0082] “Heuristic Model 550 may also take into account one or more merchant-specific values 570. Merchant-specific values 570 may comprise, for example: 1. Product category information, such as a value that limits the maximum number of products in a particular category that a customer is permitted to purchase online in one transaction. Product categories may be specified by the transaction processing system, or specified by the merchant; 2. Selling frequency information, i.e., how often a customer is permitted to buy a particular product over a specified period of time, e.g., a subscription product that can be purchased only once a week; 3. One or more time of day weight values that indicate how important the buyer's time of purchase is, or that indicate what range of time in a day represents a reasonable time at which a buyer is expected to buy a particular product; 4. A "risky host" weight value that reflects an amount of risk associated with a particular host from which a customer order originates, as indicated by the customer's originating IP address or customer's claimed e-mail domain; 5. A gender bias value that indicates whether a specified product is strongly expected to be associated with a purchaser of a particular gender, so that risk increases if the system determines that the purchaser is probably of the other gender; 6. A value indicating the relative weight placed by the merchant on a difference in billing address and shipping address of the customer; 7. A first "velocity" value indicating how often the buyer has made online purchases at all; 8. A second "velocity" value indicating how often the buyer has made online purchases of a specified product category from a specified merchant.”).

With respect to Claim 10:
Lewis teaches:
The apparatus of claim 1, claims, wherein the aggregated score is compared against a predetermined threshold value, in which the aggregated score being greater than the threshold value indicates a fraudulent digital transaction, and the aggregated score being smaller than the threshold value indicates a non-fraudulent digital transaction (i.e. score is compared to risk threshold, if it is above then transaction is fraudulent and if it is below then transaction is non-fraudulent) (Lewis: ¶ [0054] “In one specific embodiment, merchants request fraud screening service from the system over the Internet using a secure, open messaging protocol. Upon receipt, the fraud screening system performs four levels of analysis. The first two levels utilize the data elements submitted with the order and include data integrity checks and correlation analyses based on the characteristics of the transaction. The second two levels include a comparative analysis of the current transaction profile against profiles of known fraudulent transactions and a referenced search of the transaction history database to identify abnormal velocity patterns, name and address changes, and known defrauders. A risk score is generated and compared to the merchant's specified risk threshold. The result is returned to the merchant for order disposition.” Furthermore, as cited in ¶ [0216] “Referring again to FIG. 10, Risk Zone 2 begins in the general non-fraud zone at the point where the occurrence of fraud transactions becomes non-trivial and extends to the point where the Good Transactions frequency surface and the Bad Transactions frequency surface intersect. That boundary is also defined as Error Minimization point (EM), the point that balances the risk of Type I and Type II Error and is often recommended as a default discrete decision threshold. Risk Zone 2 contains mostly non-fraudulent transactions but also a mix of mid-low scoring fraudulent transactions. Type II Errors (also known as Misses, Missed Detections, and Mistaken Sales) occur when fraudulent transactions score in Risk Zones 1 and 2 and are thus mistakenly accepted for processing.”).

With respect to Claim 11:
Lewis teaches:
The apparatus of claim 1, claims, wherein the apparatus includes a computing device (i.e. computing system) (Lewis: ¶ [0224] “FIG. 8 is a block diagram that illustrates a computer system 800 upon which an embodiment of the invention may be implemented.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of U.S. Patent 7,668,769 to Baker.

With respect to Claim 6:
Lewis does not explicitly disclose the apparatus of claim 1, claims, wherein the model generator module includes: a data transformation module to process the received information data into an associated data representation with reference to a predetermined format; an extraction module to extract respective values of predetermined data fields in the data representation; and a model building module to generate the predictive model based on the extracted values.
However, Baker further discloses:
a data transformation module to process the received information data into an associated data representation with reference to a predetermined format (i.e. input values are entered into a format template) (Baker: Col. 5 Lines 10-18 “The data input manager 202 may also be configured to access new or additional databases such as the client databases 226 based on file format definitions 224. Each file format record has a first field that defines the format of the record (e.g., A101 for an authorization record, N101 for a nonmonetary record, P101 for a payment record, and so forth). When new fields or record types are added, the new format template with a new ID is added to the format database 224.” Furthermore, as cited in Col. 5 Lines 44-52 “Such component models 106 can be more compact, efficient, and focused, with, e.g. around 40 input values each, than large, monolithic models with hundreds of inputs. Desirably, use of a set of the models 106 has been found to reduce the amount of calculations needed to process a data set by comparison with typical large monolithic models configured to perform similar scoring. Such reduction in calculations by the models 106 tends to improve system throughput and reduce system latency.”);
an extraction module to extract respective values of predetermined data fields in the data representation (i.e. fetching traits values from data fields) (Baker: Col. 5 Lines 44-66 “Such component models 106 can be more compact, efficient, and focused, with, e.g. around 40 input values each, than large, monolithic models with hundreds of inputs. Desirably, use of a set of the models 106 has been found to reduce the amount of calculations needed to process a data set by comparison with typical large monolithic models configured to perform similar scoring. Such reduction in calculations by the models 106 tends to improve system throughput and reduce system latency…In one embodiment, TRAITS data for an entity or account comprises one or more fields from the actual transaction history for the entity or account into a data record for that entity or account. In one embodiment, the data record is a single record in order to minimize database access and fetch time. Such TRAITS data records better encapsulate fine detail (e.g., the last 50 merchant category codes (MCCs) used by the cardholder) and allow actual time series data to be analyzed by the models 106.”); and
a model building module to generate the predictive model based on the extracted values (i.e. models are generated based on the extracted traits values) (Baker: Col. 6 Lines 1-38 “In one embodiment, models 106 may include cardholder clusters (generated, for example, using an unsupervised or clustering based algorithm) based on the corresponding TRAITS in order to capture spending habits by category and spending behavior within a cluster. Particular models 106 may identify transition of an account from cluster to cluster and take into account expected divergences from normal behavior due to life events (see table below)… Supervised or unsupervised models 106 can be generated (e.g., trained) based on entity traits. The unsupervised models 106 can be trained to spot new and emerging fraud trends that are not in the training data. Unsupervised models can also identify divergences from legitimate behavior and classify them into more or less risky clusters. This allows the models 106 to maintain a high level of adaptability to changing conditions without the need for frequent retraining.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Baker’s a data transformation module to process the received information data into an associated data representation with reference to a predetermined format; an extraction module to extract respective values of predetermined data fields in the data representation; and a model building module to generate the predictive model based on the extracted values to Lewis’ apparatus for real-time detection of fraudulent digital transactions. One of ordinary skill in the art would have been motivated to do so because “this allows the models 106 to maintain a high level of adaptability to changing conditions without the need for frequent retraining.” (Baker: Col. 6 Lines 36-38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The following reference are cited to further show the state of the art:
U.S. Publication 2017/0235848 to Van Dusen for disclosing a system and method for providing ttx-based categorization services and a categorized commonplace of shared information. Currency of the contents is improved by a process called conjuring/concretizing wherein users' thoughts are rapidly infused into the Map. As a new idea is sought, a goal is created for a search. After the goal idea is found, a ttx is concretized and categorized. The needs met by such a Map are prior art searching, competitive environmental scanning, competitive analysis study repository management and reuse, innovation gap analysis indication, novelty checking, technology value prediction, investment area indication and planning, and product technology comparison and feature planning.
U.S. Publication 2010/0049538 to Frazer for disclosing a method for selecting a next action includes reading transaction data, determining insights and relationships between a first entity and a second entity from the collected transaction data. Once these relationships and insights have been determined, the possibility of a future event occurring in one of a number of selected time periods can be determined using a predictive time-to-event component. A system for selecting a next action includes a memory for storing transaction data, an insight/relationship determination module, and a predictive time-to-event module. The memory, the insight/relationship determination module and the predictive time-to-event module carry out the above method. A programmable media having an instruction set can also cause a machine to carry out the above method.
U.S. Publication 2006/0253579 to Dixon for disclosing methods and systems involved in receiving an indicator of an attempt by a user to execute an electronic commerce transaction and, upon receiving the indicator of the attempted transaction, presenting indicia of the reputation of another entity involved in the electronic commerce transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
September 11, 2021